MONTGOMERY, Presiding Judge,
delivered the opinion of the court: This case was decided by this court March 20, 1911 (1 Ct. Cust. Appls., 336; T. D. 31433). Motion for rehearing was subsequently granted, and the case is now before us for decision on rehearing.
The contention is made by the appellant that the former decision of the court was in conflict with an express statute, and this contention is based in large part upon the claim that the decision is to be construed as holding that articles which are the growth, produce, or manufacture of the United States can not be admitted free of duty under paragraph 483 of the tariff act of 1897 if they are articles which are specially mentioned in any of the paragraphs of. the dutiable schedule of said act. This is an entire misconception of what the court held in the case. Their argument is based upon a quotation from the opinion as follows:
With paragraph 437 declaring in unequivocal language what duty shall be put upon hides, and the articles under consideration being hides, the general language of paragraph 483 can not be held to include as articles the produce of the United States hides of animals which were alive when taken from the United States, and which are expressly elsewhere provided for.
*2■ They omit to quote the language immediately following, which clearly indicates the scope of the decision. That language is as follows:
Hides of cattle imported are the skins taken from animals, and as such are commodities distinct and different from live cattle exported.
We therefore hold that the hides are subject to assessment for duty under the terms of paragraph 437. This makes clear that the decision rests upon the proposition that the commodity imported is another and distinct commodity from that exported, and there was no purpose to hold, nor does the language by any fair construction hold, that because an article is named in the dutiable list as subject to duty, the article so named could not in any circumstances be entitled to free entry under paragraph 483.
It is strenuously urged that the court was also in error in reaching the conclusion that, because the article in question is another and different commodity than that exported, it could not be brought under the terms of paragraph 483. 'We adhere to our ruling upon this question. The ruling followed a decision of the Board of General Appraisers in G. A. 4103 (T. D. 19130), which in practice had been adhered to since March, 1898.
• The decision of the board is affirmed.